DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.    This Office Action is in response to the application filed on 1/19/2022. Claims 1 through 20 are presently pending and are presented for examination.

Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive.
	Applicant argued that there are ample support for the limitation “based on a determination that the data packet was received from outside the network and that the second value was used outside the network, updating, based on the quality of service, the traffic class data field to comprise a third value different from the first value and the 
" Para. 0022: Provides examples such as "Traffic Class 46 for VoIP (best treatment)" and 
"Traffic Class 40 for best effort (BE) data." 
" Para. 0006: Discusses "8 bits defining a traffic class" 
" Para. 0018: "Header 201 includes a traffic class field 203, which is also defined by RFC 
2474. Each of fields 103 and 203 are 8 bits in length" .
	Examiner respectfully disagrees. The “based on a determination that the data packet was received from outside the network and that the second value was used outside the network, updating, based on the quality of service, the traffic class data field to comprise a third value different from the first value and the second value”. For example, the specification is replete with examples of different values of the “traffic class data field.” Suggests after the packet is received and updated the limitations has three values. Applicant remarks do not address this issue.
 	With respect to the Claims 1, 8, and 15 also stand rejected under 35 U.S.C. § 112 second paragraph, although still it is not clear how the traffic class is used outside the network, examiner agrees with the applicant that the traffic class data field is being updated. Therefore, the rejection of  is removed.
	Applicant argued that Liu "preserve[es] any intended QoS information of [a] packet" by moving first bits indicating a packet forwarding priority to another location, then replacing those first bits with second bits. 
Liu teaches that QoS is preserved (see abstract, paragraphs 5 and 20-21). 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. [10,798,010]-hereafter Liu. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant application has broaden the scope of Liu by eliminating the underlined limitations of claim 1of Liu.

1. A method comprising:
receiving, by a first node of a plurality of nodes managed by a first service provider and from a second service provider, a data packet comprising a header that comprises:
a first series of bits; and
a traffic class data field that indicates a first traffic class, wherein the traffic class data field is populated, based on the quality of service, by the source node, and
wherein the traffic class data field comprises a second series of bits;
determining that the first series of bits is configured to not be changed during transmission via the plurality of nodes;
based on a determination that the data packet was received from the second service provider and that the second series of bits is associated with the second
service provider, updating, based on the quality of service, the traffic class data field with a second traffic class, wherein the updated traffic class data field comprises a third series of bits that indicate the quality of service for the data packet, and wherein the third series of bits is different from the first series of bits and the second series of bits; and 
sending, based on the updated traffic class data field, the data packet to a next node of the plurality of nodes.
Claims 2, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. [10,798,010]-hereafter Liu. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 9, and 16 are identical in scope of claim 2 of Liu.
Claims 3, 10, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. [10,798,010]-hereafter Liu. claims 3, 10, and 17 are identical in scope of claim 3 of Liu.
Claims 4 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. [10,798,010]-hereafter Liu. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4 and 11 are identical in scope of claim 4 of Liu.
Claims 5 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. [10,798,010]-hereafter Liu. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 12 are identical in scope of claim 5 of Liu.
Claims 6, 13, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. [10,798,010]-hereafter Liu. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6, 13, and 19 are identical in scope of claim 6 of Liu.
Claims 7, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. [10,798,010]-hereafter Liu. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7, 14, and 20 are identical in scope of claim 7 of Liu.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, they recite the limitation “based on a determination that the data packet was received from outside the network and that the second value was used outside the network, updating, based on the quality of service, the traffic class data field to comprise a third value different from the first value and the second value”. The specification only discloses “updating the IP data packet” (see paragraphs 7-8). There is no mention of first value, second value, or third value. Therefore, this limitation as it is claimed is considered a new matter. It is also not clear how the third value is different from the first value and the second value. The limitation also suggests that the first and the second value can be the same. Furthermore, if the first value remains constant (not changed), the second value can also remain constant (not changed). There is no support in the specification for this claimed limitation.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (US 2007/0165668 A1) in view of AAPA.

For claim 1 Liu teaches a method/an apparatus/a system comprising: 
receiving, by a first node of a plurality of nodes of a network, a data packet comprising a header (see Fig. 2, paragraph 18 "packet 20 includes and a header section 22, a data (payload) section 25, and a trailer section 26", and Fig. 3 "router 16 (a node) associated with network 14a receives a data packet 20 comprising header 24") that comprises: 
a quality of service data field, populated by a source node of the data packet, that indicates a quality of service for the data packet, wherein the quality of service data field comprises a first value that is not changed during transmission via the plurality of nodes (see abstract "preserve QoS bits configuration", Fig. 2, paragraph 18 "header includes plurality of bytes (fields) to indicate packet forwarding priority, delivery priority and  QoS delivery", paragraph 20 "second bit set location 32 may be used (designated) to preserve the customer QoS", paragraph 5 "a first site (an administrative domain) generates the packets (populated by a source node in the first site) the first set of bits traffic class and the second set of bits include QoS", and Fig. 3 "packet 20 which includes header 24 which includes section 30 and section 32 is populated by source node in network 14a (customer A)", paragraphs 5, 20-21, 23, and 26 "preserving QoS (wherein the quality of service data field is not changed after transmission of the data packet by the source node)"); and 
a traffic class data field that is based on the quality of service, wherein the traffic class data field comprises a second value (see paragraph 2 “the manner in which packets are delivered is commonly divided into traffic class identifications, which typically include “best-effort” delivery and quality of service (QoS) delivery”, paragraph 5 "data network receives the packet and determines the packet forwarding priority (packet QoS) and associates the packet QoS with traffic class identification and writes (populates) the traffic class data field according to QoS of received packet"); 
based on a determination that the data packet was received from outside the network and that the second value was used outside the network, updating, based on the quality of service, the traffic class data field to comprise a third value different from the first value and the second value (see abstract "preserve QoS bits configuration", paragraph 20 "second bit set location 32 may be used (designated) to preserve the customer QoS", paragraphs 5 and 21 "router 18 writes (updates) the bits located in the first bit-set location 30 into the second b-t-set location 32 and additionally network 15 maps the packet forwarding priority of the packet 20 with the service provider traffic class identification, thereby determining the delivery priority (traffic class) while preserving any intended QoS information (data)"); and 
(see paragraphs 15 and 20-21 "forwarding updated traffic class data field, the data packet to the next node").
Liu does not explicitly teach the QoS value does change during transmission via plurality of nodes.
However, AAPA teaches that RFC 3697 requires that QoS field remains unchanged (see AAPA: paragraph 5).
Thus, it would have been obvious to a person of ordinary skill in the art at the
time of invention to use the teachings of AAPA in the communication system
of Liu  in order to comply with RFC 3697 (see AAPA: paragraph 5).
	
	For claims 2, 9, and 16 Liu in view of AAPA teaches the method/the apparatus/the system, wherein the updating the traffic class data field is based on a mapping of quality of service to traffic class (see Liu: paragraph 20 "mapping the packet
forwarding to the delivery priority (QoS) in accordance to traffic class").

           For claims 3, 10, and 17 Liu in view of AAPA teaches the method/the apparatus/the system, wherein the mapping is based on the network and is different from a second mapping of quality of service to traffic class used outside the network (see Liu: paragraph 3 "mapping based on "Multiple Service Operator (MSO)" paragraph
21 "service provider (second administrative domain) maps the packet forwarding priority
of the packet 20 with the service provider traffic class identification").

Liu in view of AAPA teaches the method/the apparatus/the system, wherein the data packet further comprises a data field indicating one or more of: 
a protocol version (see Liu: paragraph 18 IPv4”), 




or 


           For claims 5 and 12 Liu in view of AAPA teaches the method/the apparatus/the system, wherein the quality of service data field of the data packet received by the first node and the quality of service data field of the data packet sent to the next node indicate the same quality of service (see Liu: paragraph 20 "preserving QoS'').

           For claims 6, 13, and 19 Liu in view of AAPA teaches the method/the apparatus/the system, wherein the data packet comprises an Internet Protocol (IP) data packet (see Liu: paragraph 2 "IPv4 packet and paragraph 13 "IP").

           For claims 7, 14, and 20 Liu in view of AAPA teaches the method/the apparatus/the system, wherein the quality of service data field indicates acceptable levels of two or more or (see Liu: paragraph 2 "quality of service indicate what to do with packet lost or corrupted during transmission”).

           For claim 8 Liu in view of AAPA teaches an apparatus, associated with a network, comprising: 
one or more processors (see Liu: paragraph 5 “communication system has at least a CPU and memory”); and 
memory storing instructions that, when executed by the one or more processors(see Liu: paragraph 5 “communication system has at least a CPU and memory”), cause the apparatus to: 
receive, from outside the network, a data packet comprising a header that comprises (as discussed in claim 1): 
a quality of service data field, populated by a source node of the data packet, that indicates a quality of service for the data packet, wherein the quality of service data field comprises a first value that is not changed during transmission within the network (as discussed in claim 1); and 
a traffic class data field that is based on the quality of service, wherein the data field comprises a second value (as discussed in claim 1); 
based on a determination that the data packet was received from outside the network and that the second value was used outside the network, update, based on the quality of service, the traffic class data field to comprise a third value different from the first value and the second value (as discussed in claim 1); and 
(as discussed in claim 1).

           For claim 15 Liu in view of AAPA teaches a system (see Liu: paragraph 5 "communication system”) comprising: 
a first node and a second node (see Liu: paragraph 14 "site 14a and site14b”); 
wherein the first node is associated with a network (see Liu: paragraph 14 "site 14a of customer A”) and comprises: 
one or more first processors (see Liu: paragraph 14 "a system has many processor and memories”); and 
first memory storing first instructions that, when executed by the one or more first processors (see Liu: paragraph 14 "a system has many processor and memories”), cause the first node to: 
receive, from outside the network, a data packet comprising a header that comprises (as discussed in claim 1): 
a quality of service data field, populated by a source node of the data packet, that indicates a quality of service for the data packet, wherein the quality of service data field comprises a first value that is not changed during transmission within the network(as discussed in claim 1); and 
a traffic class data field that is based on the quality of service, wherein the data field comprises a second value (as discussed in claim 1); and 
based on a determination that the data packet was received from outside the network and that the second value was used outside the network, update, based on the (as discussed in claim 1): 
one or more second processors (see Liu: paragraph 14 "a system has many processor and memories”); and 
second memory storing second instructions that, when executed by the one or more second processors (see Liu: paragraph 14 "a system has many processor and memories”), cause the second node to: 
based on determining that the third value is associated with the network, send the data packet to a next node (as discussed in claim 1).

           For claim 18 Liu in view of AAPA teaches the system, wherein the source node is located outside the network (see Liu: paragraph 14 "peer networks-a site in customer A networks is outside of customer B networks”).

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415